SULLIVAN, J.
There is only one ground of error and that is the claim that the court erred in refusing to grant, at the request of counsel for plaintiff in error, leave for him to leave the court room during the trial temporarily while the testimony relating to his identification and description was in process of being detailed. The motive and object appears to be that the absence of the defendant at the time would have been a test of the ability of the witness to describe and identify the defendant. A cross-examination, had the request been allowed, would have followed along this line and plaintiff in error, through counsel, claims that he was injured in his rights by not being allowed this basis and foundation for a cross-examination upon this question of identity. The court refused the request and error is based unon this refusal. This was a matter which ivas purely within the discretion of the court and we find nothing in the record which shows an abuse of discretion and that being so the judgment will stand and it is hereby affirmed. •
Vickery, PJ, and Levine, J, concur.